      Case 7:21-cr-00018-WLS-TQL Document 23 Filed 08/19/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION
UNITED STATES,                              :
                                            :
v.                                          :       CASE NO.: 7:21-cr-18 (WLS)
                                            :
ANTHONY GIDDENS,                            :
                                            :
       Defendant.                           :
                                            :
                                           ORDER

       Before the Court is the Parties’ Joint Motion for Continuance, filed August 17, 2021.

(Doc. 22.) The Parties move to continue trial in this case, which is currently scheduled to begin

in September 2021, so that the Parties can review discovery and work on a resolution. (Id. at

2.) For the reasons below, the Motion (id.) is GRANTED.

       The Speedy Trial Act permits a district court to grant a continuance of trial so long as

the court makes findings that the ends of justice served by ordering a continuance outweigh

the best interest of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

Section 3161(h)(7)(B) provides several factors the Court must consider when granting a

continuance. United States v. Ammar, 842 F.3d 1203, 1206 (11th Cir. 2016). Among those factors

are the likelihood that the lack of a continuance will result in a miscarriage of justice and the

likelihood that failure to grant a continuance would deprive the defendant continuity of

counsel or reasonable time necessary for effective preparation. 18 U.S.C. § 3161(h)(7)(B).

       The Court finds that the failure to grant a continuance here would likely result in a

miscarriage of justice and deprive defendant’s counsel of reasonable time necessary for

effective preparation. See 18 U.S.C. § 3161(h)(7)(B)(i) and (iv). Notably, the Parties need

additional time to review discovery and work on a resolution. (Id. at 2.)

                                                1
     Case 7:21-cr-00018-WLS-TQL Document 23 Filed 08/19/21 Page 2 of 2




      Accordingly, the Parties’ Joint Motion for Continuance (Doc. 30) is GRANTED. The

case is CONTINUED to the Valdosta trial term beginning November 8, 2021, unless

otherwise ordered by the Court. The Court ORDERS that the time from the date of this

Order to the conclusion of the November 2021 Trial Term is EXCLUDED FROM

COMPUTATION under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7).



      SO ORDERED, this 19th        day of August 2021.

                                       /s/ W. Louis Sands

                                       W. LOUIS SANDS, SR. JUDGE

                                       UNITED STATES DISTRICT COURT




                                          2
